 Case 2:19-cv-11249-LVP-CI ECF No. 80, PageID.408 Filed 04/01/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JAMES REILLY,                                             Case No.: 19-11249
                                  Plaintiff,
v.                                                        Linda V. Parker
                                                          United States District Judge
TIM DONNELLON, et al.,
                   Defendants.                            Curtis Ivy, Jr.
____________________________/                             United States Magistrate Judge


ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
          APPOINTMENT OF COUNSEL (ECF No. 79)

      Plaintiff Reilly initiated this prisoner civil rights suit on April 30, 2019,

without the assistance of counsel. (ECF No. 1). Before the Court is Plaintiff’s

March 23, 2021 motion for appointment of counsel. In support of the request for

counsel, Plaintiff states she requires the assistance of counsel due “to the handicaps

of incarceration,” such as the COVID-19 facility lockdown, being denied access to

the law library, and not being trained in the law.1 (ECF No. 79, PageID.405).

Plaintiff further provides she is not able to take depositions and will encounter

many obstacles during the discovery period. (Id. at PageID.406).

      Under 28 U.S.C. § 1915(e)(1), a federal court may request an attorney to

represent an indigent plaintiff. Reneer v. Sewell, 975 F.2d 258 (6th Cir. 1992).



      1
          Plaintiff refers to herself using female pronouns. The Court will continue to follow suit.
 Case 2:19-cv-11249-LVP-CI ECF No. 80, PageID.409 Filed 04/01/21 Page 2 of 4




Except in rare circumstances, it is the practice of this Court to consider the

appointment of counsel in prisoner civil rights cases only where exceptional

circumstances exist, or in certain cases only after a motion to dismiss or for

summary judgment has been decided. To make the determination whether there

are exceptional circumstances to appoint counsel, the Court considers the type of

case involved, plaintiff’s ability to represent himself, as well as the complexity of

the case, and whether the claims being presented are frivolous or have a small

likelihood of success. Id. at 261; see also Mars v. Hanberry, 752 F.2d 254, 256

(6th Cir. 1995).

      It appears from reading the complaint, the many motions Plaintiff has filed,

and other filings, Plaintiff has an adequate understanding of the issues and matters

involved in this case and of the litigation process itself. Further, the issues raised

in the complaint are straightforward, understandable, and not of an unduly complex

nature. Should the facility lockdown cause Plaintiff to require more time to file a

motion or to file a response, she may file a simple motion requesting an extension

of time explaining the circumstances. As to her argument that obtaining discovery

will be more difficult, difficulties in preparing the case “are present in every

prisoner civil rights case” and such difficulties are not to be considered as

necessitating appointment of counsel. Lafountain v. Martin, 2009 WL 3255099, at

*1 (W.D. Mich. Oct. 5, 2009); see also Ouellette v. Hills, 2016 WL 5941829, at *2


                                           2
 Case 2:19-cv-11249-LVP-CI ECF No. 80, PageID.410 Filed 04/01/21 Page 3 of 4




(E.D. Mich. Oct. 13, 2016) (“Assistance in conducting discovery does not

constitute an exceptional circumstance.”). Plaintiff has a variety of discovery tools

at her disposal during the discovery period, including conducting depositions

by written questions and sending discovery requests to the defendants.

      The motion for appointment of counsel is DENIED WITHOUT

PREJUDICE. Should dispositive motion(s) be decided in Plaintiff’s favor, she

may re-file the motion for appointment of counsel.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed. R. Civ. P. 72(a). Any objections are required to specify the part of the Order

to which the party objects and state the basis of the objection. When an objection

is filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling

remains in full force and effect unless and until it is stayed by the magistrate judge

or a district judge. E.D. Mich. Local Rule 72.2.

       Date: April 1, 2021                         s/Curtis Ivy, Jr.
                                                   Curtis Ivy, Jr.
                                                   United States Magistrate Judge




                                          3
 Case 2:19-cv-11249-LVP-CI ECF No. 80, PageID.411 Filed 04/01/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 1, 2021, by electronic means and/or
ordinary mail.

                                                 s/Kristen MacKay
                                                 Case Manager
                                                 (810) 341-7850




                                        4
